Electronically Filed
                                                      Supreme Court
                                                      SCPW-14-0000381
                                                      30-JAN-2014
                                                      02:53 PM




                          SCPW-14-0000381

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                ANTHONY P. LOCRICCHIO, Petitioner,

                                vs.

  THE OFFICE OF DISCIPLINARY COUNSEL, ACTING CHIEF DISCIPLINARY
             COUNSEL CHARLENE M. NORRIS, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the January 26, 2014 petition for

a writ of mandamus submitted by Petitioner attorney Anthony P.

Locricchio, this court concludes nothing in the petition or the

attached exhibits supports the conclusion that the Office of

Disciplinary Counsel has violated a duty owed this court, or

abused the discretion delegated to it by this court to

investigate the allegations of misconduct lodged against the

Petitioner.   See Breiner v. Sunderland, 112 Haw. 60, 64-65, 143
P.3d 1262, 1266-67 (2006); In re Disciplinary Bd. of the Hawai#i
Supreme Court, 91 Hawai#i 363, 368-71, 984 P.2d 688, 693-96

(1999); Akinaka v. Disciplinary Bd. of the Hawai#i Supreme Court,

91 Hawai#i 51, 57, 979 P.2d 1077, 1083 (1999).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, January 30, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack